--------------------------------------------------------------------------------




 


 


 


 


 


 


 


 
CREDIT AGREEMENT
 
Dated July 30, 2004
 
between
 
U. S. ENERGY CORP.
 
and
 
GEDDES AND COMPANY
 


 


 


 


 


 


 


 


 


 


 


 
12


     

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 


 
This CREDIT AGREEMENT entered into at Riverton, Wyoming on the 30th day of July,
2004, is by and among U.S. Energy Corp., a Wyoming corporation duly formed and
existing under the laws of the State of Wyoming (the “Borrower”) and Geddes and
Company, an Arizona corporation, duly formed and existing under the laws of the
State of Arizona (the “Lender”).
 
R E C I T A L S
 

A.   The Borrower has requested that the Lender provide a Loan of up to
$3,000,000 to the Borrower.

 

B.   The Lender has agreed to make such Loan subject to the terms and conditions
of this Agreement.

 

C.   In consideration of the mutual covenants and agreements herein contained
and of the loans and commitments hereinafter referred to, the parties hereto
agree as follows:

 
ARTICLE I  
 
Definitions
 
Section 1.01    Certain Defined Terms.
 
As used in this Agreement, the following terms have the meanings specified
below:
 

·   “Agreement” means this Credit Agreement, as the same may from time to time
be amended, modified, supplemented or restated.

 

·   “Collateral” means the Properties of the Borrower described in Section 4.01
of this Agreement.

 

·   “Commitment” means the commitment of the Lender to make the Loan hereunder
for an amount up to Three Million Dollars ($3,000,000).

 

·   “Commitment Fee” has the meaning assigned such term in Section 2.03(a).

 

·   “Default” means any event or condition which constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

·   “Effective Date” means the date first appearing above.

 

·   “Event of Default” has the meaning assigned to such term in Section 10.01.

 

·   “Initial Funding” has the meaning assigned such term in Section 2.02.

 



    1  

--------------------------------------------------------------------------------

 


·   “Loan Documents” means this Credit Agreement, the Note, the Pledge and
Security Agreement and the Warrant Agreement.

 

·   “Loan” means the loan made by the Lender to the Borrower pursuant to this
Agreement.

 

·   “Maturity Date” means the date that is two years after the Effective Date.

 

·   “Note” means the Secured Convertible Note of the Borrower described in
Section 2.04 and being substantially in the form of Exhibit “A”, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

·   “Pledge and Security Agreement” means an agreement between the Borrower,
Rocky Mountain Gas, Inc., a Wyoming corporation (“RMG”) and Lender in the form
of Exhibit “B”, as the same may be amended, modified or supplemented from time
to time.

 

·   “Warrant Agreement” means that certain Warrant Agreement from RMG to the
Lender in the form attached hereto as Exhibit “C”, as the same may be amended,
modified or supplemented from time to time.

 
ARTICLE II  
 
Commitment
 
Section 2.01    Loans. Subject to the terms and conditions of this Agreement,
the Lender agrees to make Loans to the Borrower in an aggregate principal amount
up to Three Million Dollars ($3,000,000), (the “Commitment”). Any amount of the
Commitment which has not been borrowed by the Borrower prior to August 1, 2006
(the “Commitment Termination Date”) shall not be available to the Borrower for
Loans from and after such Commitment Termination Date. 
 
Section 2.02    Borrowings.
 
Subject to the satisfaction of all conditions precedent by the date of such
funding:
 

A.   Initial Funding. On the Effective Date, the Lender shall make a Loan to the
Borrower in an amount equal to Borrower’s initial Disbursement Request (the
“Initial Funding”).

 

B.   Subsequent Funding. Borrower, if in compliance with the terms of the Loan,
shall have the right to receive the remaining balance of the Three Million
Dollar ($3,000,000) Loan. Borrower shall submit a Disbursement Request to Lender
as provided for in Exhibit “1” with respect to each further borrowing. Principal
sums repaid or converted under Article 7 during the loan term may not be
reborrowed.

 

C.   Minimum Amounts. All borrowings made pursuant to the notices described in B
above shall be in amounts of at least $100,000.

 



    2  

--------------------------------------------------------------------------------

 


Section 2.03    Commitment Fee. The Borrower shall pay to Lender at closing a
fee of $90,000, which is equal to 3.0% for all amounts committed to be loaned to
the Borrower hereunder.
 
Section 2.04    Note. The Loan made by the Lender shall be evidenced by a
Secured Convertible Note of the Borrower in substantially the form of Exhibit A
as of the date of this Agreement.
 
ARTICLE III
Payments of Principal and Interest


 
Section 3.01    Repayment of Loan. Interest on the borrowed outstanding
principal shall be payable on the first business day following each quarter
ending September, December, March and June, commencing October 1, 2004 and
continuing until the entire principal amount of the Note is paid in full.
 
Section 3.02    Interest.
 


 

  A. Interest Rates. The Borrower will pay the Lender interest on the unpaid
principal amount actually borrowed and drawn down from the $3,000,000 Loan at
Ten Percent (10%) per annum

 
B. Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
Section 3.03    Prepayments. The Borrower may prepay all or any portion of the
Loan made without premium or penalty.
 
ARTICLE IV
Collateral


Section 4.01    Collateral Pool. Collateral for the Loan as provided for by the
Pledge and Security Agreement will consist of the following:
 

A.   The Ticaboo Note and the related mortgage; and

 

B.   A 1981 Citation II 550 jet, S/N #550-0264, FAA # N777WY,; and

 

C.   RMG’s working mineral interests in Castle Rock CBM leases; and

 

D.   Four million issued and outstanding shares of Rocky Mountain Gas, Inc.
(“RMG”) Common Stock .

 


 


 
 
  3  

--------------------------------------------------------------------------------

 


ARTICLE V
Mandatory Prepayment


Section 5.01    Mandatory Prepayment. Borrower agrees to immediately prepay the
balance of the Loan as specified in the Note.
 
ARTICLE VI
Warrants in RMG, Registration and Cashless Exercise


Section 6.01    Warrants in RMG. Borrower agrees to have issued in Lender’s name
or its designee, warrants to purchase RMG Common Stock in accordance with the
Warrant Agreement.


 
Section 6.02    Registration. Lender shall have full registration rights on the
shares exercised once RMG goes public.
 
Section 6.03    Cashless Exercise. There shall be no cashless exercise except
per Section 7.01 of this Agreement.
 
ARTICLE VII
Optional Conversion and Conversion Price


Section 7.01    Optional Conversion. Lender shall have the option at any time
prior to payment of all amounts due under the Note, to convert all or any
portion of the unpaid principal amount of the Note into fully paid and
non-assessable shares of common stock of RMG Common Stock.
 
Section 7.02    Conversion Price. The number of shares of RMG Common Stock that
Lender shall be entitled to receive upon conversion shall be equal to the number
attained by dividing the unpaid principal amount of the Note being converted by
the Conversion Price. The “Conversion Price” shall be equal to the Exercise
Price (as defined in the Warrant Agreement) as of the date of conversion. Lender
shall receive full registration rights on any such shares received upon
conversion to the same extent as provided in the Warrant Agreement. If the
Lender elects to convert any part of the Note into RMG Common Stock, the Lender
shall refund back to USEG the three points paid to Geddes & Company at closing
on a prorata basis (i.e., if one million dollars out of the three million dollar
loan is converted, only one-third of the three points is to refunded back to
USEG).
 
ARTICLE VIII
Conditions Precedent


Article 8.01    Initial Funding. The obligations of the Lender to make Loans
under the Initial Funding shall not become effective until the date on which
each of the following conditions are satisfied.
 

A.   The Lender shall have received all fees and other amounts due and payable

 


 
 
  4  

--------------------------------------------------------------------------------

 


on or prior to the Effective Date.
 
B.    The Lender shall have received the duly executed Note payable to the order
of the Lender in a principal amount equal to its Commitment dated as of the date
hereof.
 
C.     The Lender shall have received from Borrower and RMG duly executed
counterparts of the Pledge and Security and Warrant Agreements described on
Exhibits B and C, and delivery of any Collateral required by the terms thereof.
 
D. The terms of the Loan Documents have been approved by the Board of Directors
of the Borrower and RMG.
 
E.    Lender shall have received an opinion of counsel, in form reasonably
acceptable to Lender, confirming the authorization, execution and delivery of
the Loan Documents by Borrower and RMG, the enforceability of the Loan
Documents, and the validity, priority and perfection of the security interests
granted to Lender in the Collateral.
 




ARTICLE IX
Representations and Warranties


The Borrower and Lender represent and warrant that:
Section 9.01    Organization; Powers.
 

A.   Each of the Borrower and RMG is duly organized, validly existing and in
good standing under the laws of Wyoming, has all requisite power and authority,
and has all material governmental licenses, authorizations, consents and
approvals necessary, to own its assets and to carry on its business as now
conducted.

 

B.   The Lender is duly organized, validly existing and in good standing under
the laws of Arizona, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted and warrants to the
Borrower it has the $3,000,000 to loan to Borrower.

 
ARTICLE X
Events of Default; Remedies


Section 10.01    Event of Default. One or more of the following events shall
constitute an “Event of Default”:
 



    5  

--------------------------------------------------------------------------------

 




A.   The Borrower shall fail to pay any interest due on the borrowings under the
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise.

 

B.   The Borrower shall fail to pay the principal amount due on the Loan when
the same shall become due and payable.

 

  C. The Borrower or RMG shall default in the performance of any other agreement
or covenant contained herein or in any other Loan Document (other than as
provided in subparagraph A or B above), and such default shall continue uncured
for twenty (20) days after notice thereof to Borrower given by Secured Party.

 
Section 10.02    Remedies. In the case of an Event of Default by Borrower,
Lender shall have the right to declare the Note and the Loan then outstanding to
be due and payable according to the terms of the Note, and shall have all rights
as described in the Note or any other Loan Document.
 
ARTICLE XI
Miscellaneous


Section 11.01    Notices.
 
A.     All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
 
1. If to the Borrower or RMG:
 
U. S. Energy Corp. / Rocky Mountain Gas, Inc.
877 North 8th West
Riverton, Wyoming 82501
Attn: Scott Lorimer
 
(Telecopy No. (307) 857-3050);



2.   If to the Lender:



Geddes and Company
2930 East Camelback Road, Suite 110
Phoenix, Arizona 85016
(Telecopy No. (602) 468-1793).
 
B.    Notices and other communications to the other parties hereunder may be
delivered or furnished by electronic communications pursuant to procedures
agreed by the parties.
 



    6  

--------------------------------------------------------------------------------

 


Section 11.02    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that any assignment
must be approved in writing by the other party. Such written consent shall not
be unreasonably withheld by either party.
 

Section 11.03    Counterparts; Integration; Effectiveness.
 
A.    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
 
B. This Agreement and the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.
 
Section 11.04    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision.
 
Section 11.05    Governing Law; Jurisdiction.
 
A.    This Agreement and the Loan Documents (other than the Warrant Agreement)
shall be governed by, and construed in accordance with the laws of the State of
Arizona.
 
B. Any legal action or proceeding with respect to the Loan Documents (other than
the Warrant Agreement) shall be brought in the Courts of the State of Arizona,
and each party consents to the jurisdiction of such Courts.
 
Section 11.06    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 11.07    Condition to Borrower Obligations. The obligations of Borrower
and RMG hereunder shall be ineffective until, and are subject to obtaining the
approval of the Boards of Directors of Borrower and RMG of the transactions
contemplated hereby; this Agreement shall automatically terminate and be of no
force and effect unless such approvals are obtained on or before August 6, 2004.
 


 
 
  7  

--------------------------------------------------------------------------------

 


The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 


 
BORROWER:                            U. S. ENERGY CORP.




                            By:    /s/ Keith G. Larsen                    
                                Name: Keith G. Larsen
                                      Title: President




LENDER:                          GEDDES AND COMPANY


                            By:   /s/ F. Michael Geddes             
                            Name:   F. Michael Geddes                
                            Title:   President                         
 





    8  

--------------------------------------------------------------------------------

 



 


 


 


 


 


 


 


 
EXHIBIT “A”
 
SECURED CONVERTIBLE NOTE
 


 


 


 


 


 


 




 
2


     

--------------------------------------------------------------------------------

 


 
NEITHER THIS NOTE NOR THE SHARES OF ROCKY MOUNTAIN GAS, INC. (“RMG”) COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND IF RMG BECOMES A PUBLIC
COMPANY, THE SHARES MAY NEITHER BE OFFERED, SOLD NOR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE
HOLDER HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION IS NOT REQUIRED.-




$3,000,000     July 30, 2004
SECURED CONVERTIBLE NOTE




FOR VALUE RECEIVED, U.S. Energy Corp. (the “Maker”) a Wyoming corporation,
having its principal place of business at 877 North 8th West, Riverton, Wyoming
82501, hereby promises to pay to the order of Geddes and Company ("Payee") an
Arizona corporation, having its address at 2930 East Camelback Road, Suite 110,
Phoenix, Arizona 85016, the sum of Three Million Dollars ($3,000,000), or such
lesser amount which represents the actual principal amount borrowed in
accordance with that certain Credit Agreement ( the “Credit Agreement”) between
Maker as Borrower and Payee as Lender of even date with this Note. This Secured
Convertible Note (this "Note") is issued pursuant to the Credit Agreement. All
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.



1.   Maturity. The amount outstanding under this Note will be due and payable at
the address of Payee or such other place as Payee may designate on the earlier
of: (a) August 1, 2006, or (b) the date upon which Maker’s subsidiary, Rocky
Mountain Gas, Inc., becomes a public company (the "Maturity Date"). No advances
shall be made by Lender after the Maturity Date.




2.   Payment of Interest. Interest on the borrowed outstanding principal balance
under this Note shall be payable on the first business day following each
quarter ending September, December, March and June, commencing October 1, 2004
and continuing until the entire principal amount of this Note is paid in full.




3.   Interest Rate. The outstanding principal balance of this Note shall bear
interest at a rate per annum equal to Ten Percent (10%).






    1  

--------------------------------------------------------------------------------

 


4.   Optional Prepayment.



A. Subject to paragraph B below, from and after the date hereof, Maker shall
have the privilege at any time and from time to time of prepaying this Note in
whole or in part (each, a "Prepayment"), provided that Maker shall send a notice
(each, a "Prepayment Notice") to Payee at least five (5) days prior to the date
of each such prepayment (each, a "Prepayment Date"). There shall be no premium
or penalty in connection with any Prepayment. Each Prepayment shall be applied
first against accrued interest, if any, and then against principal outstanding.
Each Prepayment Notice shall set forth the Prepayment Date and the amount of the
Prepayment, specifying the amount thereof being applied against accrued interest
and the amount thereof being applied against principal. The amount of principal
repaid by any Prepayment may not be re-borrowed.


B. In the event that Maker sends a Prepayment Notice to Payee, Payee may elect
prior to the Prepayment Date to convert into common stock of Rocky Mountain Gas,
Inc. (“RMG Common Stock”) pursuant to Section 5 hereof, all or part of the
amount of principal to be repaid by the proposed Prepayment instead of receiving
such prepayment.



5.   Optional Conversion. At any time prior to repayment of all amounts due
under the Note, all or any portion of the principal amount of the Note shall be
convertible at the option of the Payee into fully paid and non-assessable shares
of RMG Common Stock. The number of shares of RMG Common Stock that Payee shall
be entitled to receive upon conversion shall be equal to the number attained by
dividing the principal amount of the Note being converted by the Conversion
Price. The “Conversion Price” shall be equal to the Exercise Price (as defined
in the Warrant Agreement) as of the date of conversion.



A. In order to exercise the conversion privilege, shall give written notice of
conversion to Maker stating Payee's election to convert this Note or the portion
thereof in a minimum of $100,000 increments specified in said notice. As
promptly as practicable after receipt of the notice, Maker shall issue and shall
deliver to Payee a certificate or certificates for the number of full shares of
RMG Common Stock issuable upon the conversion of this Note or portion thereof
registered in the name of Payee in accordance with the provisions of this
Section 5.


B. Each conversion shall be deemed to have been effected on the date the
conversion notice shall have been received by Maker, as aforesaid, and Payee
shall be deemed to have become on said date the holder of record of the shares
of Common Stock issuable upon such conversion. No fractional shares of Common
Stock shall be issued upon


 
 
  2  

--------------------------------------------------------------------------------

 


conversion of this Note. Any amounts so converted shall not be reborrowed.



6.   Security. As security for the repayment of all liabilities arising under
this Note, the Maker hereby grants to Payee a security interest in and a lien on
all of the Collateral (as that term is defined in the Pledge and Security
Agreement). Payee shall have all rights provided to a secured party under the
Pledge and Security Agreement and under the Uniform Commercial Code of the State
of Arizona. The Maker shall execute and deliver such documentation as Payee may
reasonably request to evidence and perfect Payee's security interest granted in
this Section 6.

 

7.   Use of Proceeds. Funds advanced under this Note shall be used for the
Maker's and RMG’s acquisition and development of natural gas properties and
general corporate purposes consistent with the Maker's business and that of RMG.

 

8.   Covenants. Maker covenants and agrees that, so long as any indebtedness is
outstanding hereunder, it will comply with each of the following covenants
(except in any case where Payee has specifically consented otherwise in
writing):



A. Financial Reporting. Maker shall furnish to Payee a copy of each financial
report submitted on Form 10-K or 10-Q filed with the Securities and Exchange
Commission within seven (7) days of such filing.


B. Notice of Event of Default. Maker shall furnish to Payee notice of the
occurrence of any Event of Default (as defined herein) within five (5) days
after it becomes known to an executive officer of Maker.


C. Financial Statements. Maker shall furnish to Payee quarterly financial
statements, including balance sheets and statements of income, for each of Maker
and RMG, which statements shall be annually audited, as soon as practicable
after they are prepared for internal use.



9.   Event of Default. For purposes of this Note, the Maker shall be in default
hereunder (and an "Event of Default" shall have occurred hereunder) if:



A. Maker shall fail to pay when due any payment of principal, interest, fees,
costs, expenses or any other sum payable to Payee hereunder or otherwise;


B. Maker shall default in the performance of any other agreement or covenant
contained herein (other than as provided in subparagraph A above), and such
default shall continue uncured for twenty (20) days


 
 
  3  

--------------------------------------------------------------------------------

 


after notice thereof to Maker given by Payee, or if an Event of Default shall
occur under any other Loan Document;


C. Maker: becomes insolvent, bankrupt or generally fails to pay its debts as
such debts become due; is adjudicated insolvent or bankrupt; admits in writing
its inability to pay its debts; or shall suffer a custodian, receiver or trustee
for it or substantially all of its property to be appointed and if appointed
without its consent, not be discharged within thirty (30) days; makes an
assignment for the benefit of creditors; or suffers proceedings under any law
related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or the release of debtors to be instituted against it and if
contested by it not dismissed or stayed within ten (10) days; if proceedings
under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment or the release of debtors is instituted or
commenced by Maker; if any order for relief is entered relating to any of the
foregoing proceedings; if Maker shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; or if Maker shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing;



10.   Consequences of Default. Upon the occurrence of an Event of Default and at
any time thereafter, the entire unpaid principal balance of this Note, together
with interest accrued thereon and with all other sums due or owed by Maker
hereunder, shall become immediately due and payable. In addition, the principal
balance and all past-due interest shall thereafter bear interest at the rate of
18% per annum until paid.




11.   Remedies not Exclusive. The remedies of Payee provided herein or otherwise
available to Payee at law or in equity shall be cumulative and concurrent, and
may be pursued singly, successively and together at the sole discretion of
Payee, and may be exercised as often as occasion therefore shall occur; and the
failure to exercise any such right or remedy shall in no event be a waiver or
release of the same.




12.   Notice . All notices required to be given to any of the parties hereunder
shall be in writing and shall he deemed to have been sufficiently given for all
purposes when presented personally to such party or sent by certified or
registered mail, return receipt requested, to such party at its address set
forth below:


 
  4  

--------------------------------------------------------------------------------

 






If to the Maker:  U.S. Energy Corp.                
877 North 8th West             
Riverton, Wyoming 82501         
Attn: Scott Lorimer             
Fax: 307-857-3050            


If to the Payee:          Geddes and Company.
2930 East Camelback Road, Suite 110 
Phoenix, Arizona 85016
Attn: F. Michael Geddes
Fax: 602-468-1793


Such notice shall be deemed to be given when received if delivered personally or
five (5) business days after the date mailed. Any notice mailed shall be sent by
certified or registered mail. Any notice of any change in such address shall
also be given in the manner set forth above. Whenever the giving of notice is
required, the giving of such notice may be waived in writing by the party
entitled to receive such notice.



13.   Severability. In the event that any provision of this Note is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible. Any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.




14.   Successors and Assigns. This Note inures to the benefit of the Payee and
binds the Maker, and its respective successors and assigns, and the words
"Payee" and "Maker" whenever occurring herein shall be deemed and construed to
include such respective successors and assigns.




15.   Entire Agreement. This Note embodies the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersedes all prior agreements, understandings
and inducements, whether express or implied, oral and written.




16.   Modification of Agreement. This Note may not be modified, altered or
amended, except by an agreement in writing signed by both the Maker and the
Payee.








    5  

--------------------------------------------------------------------------------

 





17.   Governing Law. This instrument shall be construed according to and
governed by the laws of the State of Arizona.




18.   Consent to Jurisdiction and Service of Process. Maker irrevocably appoints
each and every officer of Maker as its attorney upon whom may be served any
notice, process or pleading in any action or proceeding against it arising out
of or in connection with this Note; and Maker hereby consents that any action or
proceeding against it be commenced and maintained in any court within the State
of Arizona by service of process on any such, officer; and Maker agrees that the
courts of the State of Arizona shall have jurisdiction with respect to the
subject matter hereof and the person of Maker and the collateral securing
Maker's obligations hereunder. Notwithstanding the foregoing, Payee, in its
absolute discretion may also initiate proceedings in the courts of any other
jurisdiction in which Maker may be found or in which any of its properties or
any such collateral may be located.




19.    Mandatory Prepayments. Maker shall apply, as Prepayments to the Loan
until paid in full, (a) all amounts received by Maker from settlement or
enforcement of any judgment entered upon its claims against Nukem, Inc., and (b)
all payments or proceeds received by Maker with respect to the disposition or
sale of any of the Collateral (whether or not such sale or disposition is
permitted by the terms of the Pledge and Security Agreement). Lender shall be
required to make no further advances under this Note following a sale or
disposition of any of the Collateral (whether or not such sale or disposition is
permitted by the terms of the Pledge and Security Agreement).



IN WITNESS WHEREOF, Maker has duly executed this Note as of the date first
written above.




                            MAKER


                            U.S. ENERGY CORP.






                            By:____/s/ Keith G. Larsen_______
                      Keith G. Larsen
                                                    President
 



    6  

--------------------------------------------------------------------------------

 













































EXHIBIT “B”


PLEDGE AND SECURITY AGREEMENT














































 
7


     

--------------------------------------------------------------------------------

 


PLEDGE AND SECURITY AGREEMENT




This PLEDGE AND SECURITY AGREEMENT, dated as of July 30, 2004, is between U.S.
Energy Corp. (the “Borrower”), and Rocky Mountain Gas, Inc., (“RMG”), both
Wyoming corporations, and Geddes and Company, (the “Lender”) an Arizona
corporation, and is executed pursuant to the Credit Agreement dated of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Borrower and Lender.
 
RECITALS
 
WHEREAS, the Borrower and RMG have requested that the Lender provide a loan of
up to $3,000,000 to the Borrower (the “Loan”); and


WHEREAS, the Lender has agreed to make such Loan subject to the terms of the
Credit Agreement; and
 
WHEREAS, the Borrower and RMG, will receive direct and indirect benefits from
the Loan under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligations of the Lender to make
the Loan under the Credit Agreement that the Borrower and RMG execute and
deliver this Agreement;
 
NOW, THEREFORE, in consideration of the promises herein and to induce the
Lenders to enter into the Credit Agreement and to make the Loan thereunder, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS; TERMS GENERALLY


Section 1.01 Definitions. As used herein:



  (a) terms defined above have the meanings given such terms above;




  (b) unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement;




  (c) unless otherwise defined herein, terms defined in the Uniform Commercial
Code (as defined herein) and used herein have the same meanings herein as
specified therein; provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article of the Uniform
Commercial Code, then such term has the meaning specified in Article 9; and


 
  1  

--------------------------------------------------------------------------------

 





(d)   the following terms have the following meanings:



"Agreement" means this Pledge and Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.


"Collateral" has the meaning given such term in Section 2.01.


"Obligations" means the collective reference to the payment and performance when
due of all indebtedness, liabilities, obligations and undertakings of the
Borrower (including, without limitation, all Indebtedness) of every kind or
description arising out of or outstanding under, advanced or issued pursuant to,
or evidenced by, the Loan Documents.
 
"Pledged Property" means:
 

1.   That certain promissory note dated August 14, 2003, issued by The Cactus
Group, LLC to Plateau Resources Limited (and subsequently assigned to the
Borrower) (the “Ticaboo Note”) and the related mortgage securing such note,
copies of which are attached hereto as Exhibit B-1; and




2.   A 1981 Citation II jet, 550 S/N #550-0264, FAA # N777WY, and

 

3.   RMG’s working mineral interests in all Castle Rock CBM leases, consisting
of all Acquired Assets (as such term is defined in that certain Agreement for
Purchase and Sale of Assets between RMG and Quantum Energy, LLC, dated January
3, 2000, as modified by that certain Purchase and Sale Agreement between RMG and
CCBM, Inc. dated June 29, 2001), which leases are more specifically described on
Exhibit B-2 attached hereto (the “Mineral Interests”); and

 

4.   Four million shares of Rocky Mountain Gas, Inc. (“RMG”) Common Stock (the
“RMG Stock”) .



"Secured Party" means the Lender.


"Loan Documents" means the collective reference to the Credit Agreement, the
Secured Convertible Note, the Warrant Agreement, this Agreement and any other
document made, delivered or given in connection with any of the foregoing.
 
"Uniform Commercial Code" means the Uniform Commercial Code as from time to time
in effect in the State of Arizona.

 
  2  

--------------------------------------------------------------------------------

 


 
Section 1.02 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
 
ARTICLE II
 
GRANT OF SECURITY INTEREST


Section 2.01 Grant of Security Interest. As collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations, the Borrower and RMG hereby
pledge to the Secured Party, and hereby grant to the Secured Party, a first
priority (second priority as to the Citation aircraft) continuing security
interest in, lien on and right of setoff against, all of the Pledged Property
and all proceeds thereof (the “Collateral”).


Section 2.02 Authorization to File Financing Statements. The Borrower and RMG
hereby irrevocably authorize the Secured Party at any time and from time to time
to file in any filing office in any relevant jurisdiction any initial financing
statements and amendments thereto indicating the Collateral in such form as may
be required by the Secured Party. The Borrower agrees to furnish any information
reasonably requested by the Secured Party for such purposes promptly upon the
Secured Party's request. The Borrower and RMG also ratify their authorization
for the Secured Party to have filed in any relevant jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof. In addition, to perfect security interests by Secured Party’s
possession, Borrower or RMG will deliver to Secured Party the original Ticaboo
Note, with a separate endorsement signed in blank, and a certificate
representing the RMG Stock, together with stock powers endorsed in blank
sufficient to effect a transfer of such stock. Upon payment in full of the
Obligations, Secured Party shall return possession of all Collateral to Borrower
and release all filed and recorded financing statements or other evidence of the
security interests arising hereunder.




ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Borrower and RMG hereby represent and warrant to Secured Party, as of the
date hereof and at all times during the terms of this Agreement, as follows:


Section 3.01 Organization. The Borrower and RMG are duly organized, validly
existing and in good standing under the laws of Wyoming, have all requisite
power and authority, and have all material governmental licenses,
authorizations, consents and approvals necessary, to own their respective assets
and to carry on their business as now conducted.


 




 
 
  3  

--------------------------------------------------------------------------------

 


Section 3.02 Authority; Enforceability. The execution and delivery by the
Borrower and RMG of this Agreement and the other Loan Documents and the
performance of their obligations hereunder and thereunder are within the powers
of the Borrower and RMG and have been duly authorized by all necessary corporate
Board approval, and do not contravene any law, regulation, or order applicable
to the Borrower or RMG or any of its properties or assets or any contractual
restriction which may, individually or in the aggregate have a material adverse
effect on the business, prospects or condition (financial or otherwise) of the
Pledgor.
 
Section 3.03 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon the filing of a financing statement
describing the Collateral with the Secretary of State of Wyoming and delivery of
possession of the Ticaboo Note and the RMG Stock, shall constitute valid
perfected security interests of the Collateral in favor of the Secured Party as
collateral security for the Obligations, enforceable in accordance with the
terms hereof against all creditors of the Borrower and any Persons purporting to
purchase any Collateral from the Borrower and (b) except for the Citation II
aircraft there are no prior or other Liens on the Collateral in existence on the
date hereof.
 
Section 3.04 Solvency. The Borrower is not insolvent as of the date hereof and
will not be rendered insolvent as a result of this Agreement.
 
 
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS
 
The Borrower and RMG hereby unconditionally covenant and agree with the Secured
Party, until the entire Obligation shall have been paid in full as follows:
Section 4.01 Maintenance of Perfected Security Interest; Further Documentation.


(a) The Borrower and RMG shall maintain the security interest and lien created
by this Agreement as a perfected security interest and lien having at least the
priority described in Section 3.03; and


(b) The Borrower shall promptly give notice to the Secured Party of, and shall
defend against, any suit, action, proceeding or lien that involves the
Collateral or that could adversely affect the security interest and lien granted
by it hereunder, and the Borrower shall defend the security interest and lien
created by this Agreement


 
 
  4  

--------------------------------------------------------------------------------

 


against the claims and demands of all Persons whomsoever; and


(c) The Borrower and RMG will furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Secured Party may
reasonably request.


(d) The Borrower and RMG shall timely perform and comply with all provisions of
the Loan Documents.


ARTICLE V
NEGATIVE COVENANTS


Section 5.01 Restrictions on Sales and other Dispositions. The Borrower shall
not sell, assign, convey, pledge, encumber, transfer, redeem, exchange,
substitute, replace or otherwise dispose of or abandon all or any part of the
Collateral without the prior written consent of the Secured Party, provided
however, the Borrower shall have the right to exercise good business judgment in
the management of the Mineral Interests including lease cancellation or
expiration so long as 75% of the value is not diminished.


Section 5.02 Impairment of Security Interest. The Borrower will not take or fail
to take any action which would in any manner impair the enforceability or
priority of the Secured Party's security interest in any Collateral, impair the
Collateral or the rights, remedies, powers and privileges conferred on the
Secured Party pursuant to this Agreement or by operation of law or otherwise.


ARTICLE VI
EVENT OF DEFAULT
 
Section 6.01 Event of Default. One or more of the following events or
circumstances shall constitute an "Event of Default" hereunder:



A.   An "Event of Default" under the Credit Agreement or any other Loan Document
shall occur and be continuing; or




B.   The Borrower shall fail to pay any amount hereunder or under any other Loan
Document to which it is a party when and as the same shall become due and
payable.



ARTICLE VII
RIGHTS AND REMEDIES


Section 7.01 Rights and Remedies.    Upon the occurrence and during the
continuance of an Event of Default, the Secured Party may exercise, in addition
to all other rights and remedies granted to it in the Secured Documents and in
any other


 
 
  5  

--------------------------------------------------------------------------------

 


instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code or any
other applicable law or otherwise available at law or equity. All proceeds of
sale of any Collateral shall be applied to the Obligations, and Borrower shall
be entitled to any surplus proceeds or Collateral remaining after the
Obligations are paid in full.


ARTICLE VIII
MISCELLANEOUS


Section 8.01 Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 13.01 of the
Credit Agreement (including provisions regarding a change of address or telecopy
number of a party). The address and telecopy number for notices and
communications with respect to the parties is as follows:


U.S. Energy Corp.                    Rocky Mountain Gas, Inc.
Attn: Scott Lorimer                               Attn: Scott Lorimer
877 North 8th West                                     877 North 8th West    
Riverton, Wyoming 82501                                           Riverton,
Wyoming 82501
(307) 856-9271                                          (307) 856-9271
(307) 857-3050 (facsimile)                                         (307)
857-3050 (facsimile)



Geddes and Company
Attn: F. Michael Geddes
2930 Camelback Road, Suite 110
Phoenix, Arizona 85016
(602) 957-1354
(602) 468-1792 (facsimile)




Section 8.02 Amendments. No amendment, supplement or modification of this
Agreement, and no waiver of any provision of this Agreement or consent to any
departure by the Borrower there from, shall in any event be effective unless the
same has been agreed to in writing by the parties.


Section 8.03 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that any assignment must be
approved in writing by the other party. Such written consent shall not be
unreasonably withheld by either party.
 
Section 8.04 Governing Law; Consent to Jurisdiction.
 
(a)     This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Arizona.


 
 
  6  

--------------------------------------------------------------------------------

 


 


 
(b)    Any legal action or proceeding with respect to this Agreement or any
other loan document shall be brought in the Courts of the State of Arizona.


Section 8.05 Entire Agreement. This written Agreement and the other Loan
Documents represent the entire agreement among the parties as to the subject
matter hereof.
 
IN WITNESS WHEREOF, intending to be legally bound, the Borrower has caused this
Agreement to be duly executed as of the date first above written.


                                                            U.S. Energy Corp.
 
 
 
                                                            By:__/s/ Keith G.
Larsen_________
                                                                Keith G. Larsen
                            Title: President


                        Rocky Mountain Gas, Inc.




                        By: ___/s/ Mark J. Larsen______
                            Mark J. Larsen
                            President


Accepted:


Geddes and Company


By: /s/ F. Michael Geddes    
    F. Michael Geddes
    President





    7  

--------------------------------------------------------------------------------

 









































EXHIBIT “C”


WARRANT AGREEMENT


















































        

--------------------------------------------------------------------------------

 


NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS PURSUANT
TO REGISTRATION UNDER THE SECURITIES ACT OR IN COMPLIANCE WITH AN EXEMPTION
THEREFROM ESTABLISHED BY AN OPINION OF COUNSEL OR OTHERWISE TO THE REASONABLE
SATISFACTION OF THE COMPANY.


Warrant. Number of Shares: AS CALCULATED BELOW


Date of Issuance: July 30, 2004


ROCKY MOUNTAIN GAS, INC.


COMMON STOCK PURCHASE WARRANT


THIS IS TO CERTIFY THAT, for value received, GEDDES AND COMPANY, an Arizona
company (the "Registered Holder"), or its permitted assigns, is entitled to
purchase from ROCKY MOUNTAIN GAS, INC., a Wyoming corporation (the "Company" or
“RMG”), pursuant to a Credit Agreement dated July 30, 2004 between U.S. Energy
Corp. and Geddes and Company, at the purchase price per share provided by the
following table, the following number(s) of common shares of the Company The
“Warrant Shares”):


AMOUNT OF LOAN DRAWN DOWN


$ 0     $1,000,001    $2,000,001                 Terms
to      to          to         Total         and
 $1,000,000 $2,000,000    $3,000,000     Warrants        Exercise Price


150,000     +75,000          +75,000     300,000    5 year warrants @3.00/share*


50,000     +25,000          +25,000     100,000    5 year warrants @3.25/share*
 
50,000     +25,000          +25,000     100,000    5 year warrants @3.50/share*
 
  50,000     +25,000          +25,000     100,000    5 year warrants
@3.75/share*
300,000     150,000          150,000     600,000        Total Warrants


* The “Exercise Price” shall mean the lesser of $3.00 per share or the lowest
purchase price per share actually paid to and received by RMG from investors
after the date hereof in RMG private placements until $20 million (of which at
least $15 million must be cash and of which up to $5 million [determined in
accordance with generally accepted accounting principles] may be in the form of
producing properties) is cumulatively received (the “Offer Completion Date”).
The above listed prices of $ 3.25 to $ 3.75 shall also be adjusted accordingly.
For example, if the Exercise Price were $ 2.90 then the $ 3.25 would become $
3.14 (8% above $ 2.90), $ 3.50 would become $ 3.38 and $ 3.75 would then become
$ 3.63. The number of Warrant Shares will be determined by the aggregate


     1  

--------------------------------------------------------------------------------

 


amount of advances pursuant to the Loan as described in the table above, and
shall consist of duly authorized, validly issued, fully paid and nonassessable
shares of Common Stock, $0.01 par value per share, of the Company. The number of
shares subject to purchase hereunder and the Exercise Price are subject to
adjustment as provided herein. The Warrants shall expire at 5:00 p.m., C.S.T.,
on the fifth anniversary of the Offer Completion Date, but no later than July
30, 2019 (“Expiration Date”).


ARTICLE I


Exercise of Warrant


1.1    Method of Exercise. This Warrant may be exercised by the Registered
Holder as a whole or in part from time to time until the Expiration Date, at
which time this Warrant shall expire and be of no further force or effect. The
minimum number of Warrant Shares that may be purchased on a single exercise
shall be 10,000 or the entire number of shares remaining available for exercise
hereunder, whichever is less. To exercise this Warrant, the Registered Holder or
permitted assignees of all rights of the Registered Holder shall deliver to the
Company, at the Warrant Office designated in Section 2.1(a), a written notice in
the form of the Purchase Form attached as Exhibit A hereto, stating therein the
election of the Registered Holder or such permitted assignees of the Registered
Holder to exercise this Warrant in the manner provided in the Purchase Form, (b)
payment in full of the Exercise Price for the Warrant Shares purchased, and (c)
this Warrant. Subject to compliance with Section 3.1(a)(vi), this Warrant shall
be deemed to be exercised on the date of receipt by the Company of the Purchase
Form, accompanied by payment for the Warrant Shares to be purchased and
surrender of this Warrant, and such date is referred to as the "Exercise Date."
Upon such exercise, the Company shall issue and deliver to the Registered Holder
a certificate for the full number of the Warrant Shares purchasable by the
Registered Holder hereunder, against the receipt by the Company of the total
Exercise Price payable hereunder for all such Warrant Shares in cash or by
certified or cashier's check. The Person in whose name the certificate(s) for
Common Stock is to be issued shall be deemed to have become a holder of record
of the Common Stock on the Exercise Date. In case such exercise is in part only,
a new warrant or warrants (dated the date hereof) of like tenor, calling in the
aggregate on the face or faces thereof for the number of Warrant Shares equal to
the number of such shares called for by this Warrant minus the number of shares
of Common Stock purchased by the Registered Holder upon exercise as provided
herein.


1.2    Fractional Shares. No fractional shares of Common Stock shall be issued
upon exercise of this Warrant.


ARTICLE II


Warrant Office; Transfer


2.1    Warrant Office. The Company shall maintain an office for certain purposes
specified herein (the "Warrant Office"), which office shall initially be the
Company's office at 877 North 8th West, Riverton, Wyoming 82501, and may
subsequently be such other


     2  

--------------------------------------------------------------------------------

 


office of the Company or of any transfer agent of the Common Stock of which
written notice has previously been given to the Registered Holder. The Company
shall maintain, at the Warrant Office, a register for the Warrant in which the
Company shall record the name and address of the Registered Holder, as well as
the name and address of each permitted assignee of the rights of the Registered
Holder.


2.2    Ownership of Warrant. The Company may deem and treat the Registered
Holder as the holder and owner hereof (notwithstanding any notations of
ownership or writing hereon made by anyone other than the Company) for all
purposes and shall not be affected by any notice to the contrary, until
presentation of this Warrant for registration of transfer.


2.3    Transfer of Warrants. The Company agrees to maintain at the Warrant
Office books for the registration and transfer of this Warrant. This Warrant may
be transferred in whole or in part only in compliance with the applicable law.
The Company, from time to time, shall register the transfer of this Warrant in
such books upon surrender of this Warrant at the Warrant Office, properly
endorsed, together with a written assignment of this Warrant, substantially in
the form of the Assignment attached as Exhibit B hereto. Upon transfer, a new
Warrant shall be issued to the transferee, and the Company shall cancel the
surrendered Warrant. The Registered Holder shall pay all taxes and all other
expenses and charges payable in connection with the transfer of Warrants
pursuant to this Section 2.3.


2.4    No Rights as Shareholder Until Exercise. This Warrant does not entitle
the Registered Holder to any voting rights or other rights as a shareholder of
the Company prior to exercise. Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be issued to the Registered Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment. Warrant
Shares shall be issued subject to no restrictions upon transfer or sale, except
applicable securities laws.


2.5    Registration Rights. The Company agrees that at the request of the
Registered Holder (or Registered Holders, provided request is made by Registered
Holders with 60% of the Warrants Shares issuable on exercise of this Warrant),
made at any time after the Company has a class of stock registered with the
Securities and Exchange Commission under the Securities Exchange Act of 1934,
public resale of the Warrant Shares shall be covered by a registration statement
on an appropriate form to be filed with the Securities and Exchange Commission
under the Securities Act.


Once public, the Company shall use its commercially reasonable best efforts to
file the registration statement as soon as possible after receipt of request
from the Registered Holder, it being understood that a request for filing
received in the first quarter may result in a delay of filing until the Company
has filed its annual report with the Securities and Exchange Commission. The
Company will file the registration statement at its sole cost and expense, have
it declared effective as soon as practicable, and maintain such registration
statement in effect until the first to occur of the following: (a) the third
anniversary of effective date, (b) the date when all of the Warrant Shares have
been sold;


     3  

--------------------------------------------------------------------------------

 


or (c) the date the Registered Holder(s) is or are able to immediately sell the
Warrant Shares pursuant to Rule 144. The benefits of this section 2.5 shall
extend to each Registered Holder.


When, pursuant to this Section, the Company shall take any action to permit a
public offering or sale or other distribution of the Warrant Shares, the Company
shall:



  (a) furnish, without charge, to each Registered Holder of Warrant Shares




(i)   a reasonable number of copies of such registration statement (including
any exhibits thereto other than exhibits incorporated by reference), and each
amendment and supplement thereto as such Registered Holder may request,




(ii)   such number of copies of the prospectus included in such registration
statement (including each preliminary prospectus and any other prospectus filed
under Rule 424 under the Securities Act) as such Registered Holder may request,
in conformity with the requirements of the Securities Act, and



(iii) such other documents as such Registered Holder may reasonably request in
order to facilitate the disposition of the Warrant Shares.



  (b) bear the complete cost and expense of such registrations or
qualifications.




  (c) indemnify and hold harmless each Registered Holder and each underwriter,
within the meaning of the Securities Act, who may purchase from or sell for a
Registered Holder, any Warrant Shares, from and against any and all losses,
claims, damages, and liabilities (including but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing, defending
or settling any claim) arising from




(i)   any untrue or alleged untrue statement of a material fact contained in any
registration statement furnished pursuant to this Section, or any prospectus
included herein or




(ii)   any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Company shall not be liable for amounts paid in settlement of
any such litigation if such settlement was effected without the consent of the
Company. The indemnity agreement of the Company herein shall not inure to the
benefit of any such underwriter (or to the benefit of any person who controls
such underwriter) on


     4  

--------------------------------------------------------------------------------

 


account of any losses, claims, damages, liabilities (or actions or proceedings
in respect thereof) arising from the sale of any of such Warrant Shares by such
underwriter to a person if such underwriter failed to send or give a copy of the
prospectus furnished pursuant to this Section, as the same may then be
supplemented or amended (if such supplement or amendment shall have been
furnished the Registered Holders), to such person with or prior to the written
confirmation of the sale involved.


The Registered Holder shall supply such information as the Company may
reasonably require from such Registered Holder, or any underwriter for the
Registered Holder, for inclusion in such registration statement or post
effective amendment.


2.6    Expenses of Delivery of Warrants. Except as provided in Section 2.3, the
Company shall pay all reasonable expenses and other charges payable in
connection with the preparation, issuance and delivery of Warrants and related
Warrant Shares hereunder.


2.7    Compliance with Securities Laws. The Registered Holder (and its
transferees and assigns), by acceptance of this Warrant, covenants and agrees
that such Registered older is acquiring the Warrants evidenced hereby, and, upon
exercise hereof, the Warrant Shares, for its own account as an investment and
not with a view to distribution thereof. Neither this Warrant nor the Warrant
Shares issuable hereunder have been registered under the Securities Act or any
state securities laws and no transfer of this Warrant or any Warrant Shares
shall be permitted unless the Company has received notice of such transfer in
the form of the assignment attached hereto as Exhibit B, accompanied by an
opinion of counsel reasonably satisfactory to the Company that an exemption from
registration of such Warrant or Warrant Shares under the Securities Act is
available for such transfer. Upon exercise of the Warrants, certificates for the
Warrant Shares shall bear a restrictive legend substantially as follows:


"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state
(collectively, the "Acts"). Neither the shares nor any interest therein may be
offered, sold, transferred, pledged, or otherwise disposed of in the absence of
an effective registration statement with respect to the shares under all of the
applicable Acts, or an opinion of counsel satisfactory to Rocky Mountain Gas,
Inc. to the effect that such registration is not required."


(c)    Any attempted transfer of the Warrant or Warrant Shares not in compliance
with the provisions of this section shall be void.








     5  

--------------------------------------------------------------------------------

 


ARTICLE III


Anti-Dilution Provisions


3.1    Adjustment of Exercise Price and Number of Warrant Shares. The Exercise
Price and number of Warrant Shares shall be subject to adjustment from time to
time as hereinafter provided in this Article III.


(a)    Adjustments. The Exercise Price and number of Warrant Shares shall be
subject to adjustment from time to time as follows:


(i)     Adjustment for Stock Splits and Combinations. If the Company shall, at
any time or from time to time after the date hereof (the "Original Issue Date")
while this Warrant remains outstanding, effect a subdivision of the outstanding
Common Stock or a dividend in Common Stock shall be paid in respect of the
Common Stock, the Exercise Price in effect immediately before such subdivision
shall be proportionately decreased. Conversely, if the Company shall at any time
or from time to time after the Original Issue Date combine the outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect immediately before such combination shall be proportionately increased.
When any adjustment is required to be made in the Exercise Price, the number of
Warrants Shares purchasable upon the exercise of this Warrant shall be changed
to the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Exercise Price in effect immediately prior to such adjustment,
by (ii) the Exercise Price in effect immediately after such adjustment. Any
adjustment under this Section 3.1(a)(i) shall become effective at the close of
business on the date the subdivision or combination becomes effective.


(ii) Adjustment for Reclassification, Exchange, and Substitution. If at any time
or from time to time after the Original Issue Date while this Warrant remains
outstanding, the Common Stock is changed into the same or a different number of
shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise, the Registered Holder shall have the right
thereafter to convert such stock into the kind and amount of stock and other
securities receivable upon such recapitalization, reclassification or other
change by holders of the maximum number of shares of Common Stock into which
such shares of Common Stock could have been converted immediately prior to such
recapitalization, reclassification or change.


(iii) Other Dilutive Events. In case any material event shall occur as to which
the provisions of Section 3.1(a) are not strictly applicable but the failure to
make an adjustment would not fairly protect the purchase rights represented by
this Warrant in accordance with the essential intent and principles of such
section, then, in such case, at the Registered Holder’s request, the Company
shall appoint a firm of independent certified public accountants of recognized
standing and reasonably acceptable to the Registered Holder (“Firm”). Such Firm
shall give their opinion


     6  

--------------------------------------------------------------------------------

 


upon the adjustment in the Exercise Price and/or Warrants, if any, on a basis
necessary to preserve, without dilution, the purchase rights represented by this
Warrant. Upon receipt of such opinion, the Company will promptly mail a copy
thereof to the Registered Holder and shall make the adjustments described
therein; if such adjustments result in a change in exercise price of less than
5%, then the Registered Holder shall pay the cost of the Firm’s review.


(iv) No Dilution or Impairment. The Company will not, by amendment of its
charter or through any consolidation, merger, reorganization, transfer of
assets, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of the
Warrants, but will at all times in good faith carry out all such terms and take
all such action as may be necessary or appropriate in order to protect the
rights of the holders of the Warrants against dilution or other impairment.
Without limiting the generality of the foregoing, the Company a) will not permit
the par value of any shares of stock receivable upon the exercise of the
Warrants to exceed the amount payable therefore upon such exercise, b) will take
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue, free from preemptive rights, fully paid and
non-assessable shares of stock upon the exercise of all Warrants from time to
time outstanding, and c) will not take any action which results in any
adjustment of the Warrant Price if the total number of shares of Common Stock
issuable after the action upon the exercise of all of the Warrants would exceed
the total number of shares of Common Stock then authorized by the Company’s
charter and available for the purpose of issue upon such exercise.


(v) Determinations. All determinations by the Company under the provisions of
this Warrant shall be made in good faith with due regard to the interests of the
Registered Holder, and in accordance with good financial practice.


(vi) Reorganizations, Reclassifications, Mergers, Consolidations, or Sales of
Assets. If at any time or from time to time after the Original Issue Date while
this Warrant remains outstanding, there is a capital reorganization or
reclassification of the Common Stock or a merger, or consolidation of the
Company with or into another corporation or transfer or sales of substantially
all of the assets of the Company, provision shall be made so that the Registered
Holder shall thereafter be entitled to receive upon exercise hereof the number
of shares of stock or other securities or property of the Company to which a
holder of the number of shares of Common Stock deliverable upon exercise
immediately prior to such event would have been entitled as a result of such
Company reorganization, reclassification, merger, consolidation or sale of
substantially all of the Company assets.


(vii) Rounding of Calculations; Minimum Adjustment. All calculations under this
Section 3.1(a) shall be made to the nearest cent. Any provision of this Section


     7  

--------------------------------------------------------------------------------

 


3.1 to the contrary notwithstanding, no adjustment in the Exercise Price shall
be made if the amount of such adjustment would be less than one cent.


(viii) Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 3.1(a) shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event issuing to the
Registered Holder after such record date and before the occurrence of such event
the additional shares of Common Stock or other property issuable or deliverable
upon exercise by reason of the adjustment required by such event over and above
the shares of Common Stock or other property issuable or deliverable upon such
exercise before giving effect to such adjustment; provided, however, that the
Company upon request shall deliver to such Registered Holder a due bill or other
appropriate instrument evidencing such Registered Holder's right to receive such
additional shares or other property, and such cash, upon the occurrence of the
event requiring such adjustment.


(b)    Statement Regarding Adjustments. Whenever the Exercise Price shall be
adjusted as provided in Section 3.1(a), and upon each change in the number of
shares of the Common Stock issuable upon exercise of this Warrant, the Company
shall thereafter give notice thereof to the Registered Holder, with a statement
showing in detail the facts requiring such adjustment and the Exercise Price and
new number of shares issuable that shall be in effect after such adjustment.


3.2    Costs. The Registered Holder shall pay all direct documentary, stamp,
transfer or other transactional taxes attributable to the issuance or delivery
of the Warrant Shares upon exercise of this Warrant, or in respect of any
transfer of the Warrant Shares.
3.3    Reservation of Shares. The Company shall reserve at all times so long as
this Warrant remains outstanding, free from preemptive rights, out of its
treasury Common Stock or its authorized but unissued shares of Common Stock, or
both, solely for the purpose of effecting the exercise of this Warrant,
sufficient shares of Common Stock to provide for the exercise hereof.


3.4    Valid Issuance. All shares of Common Stock which may be issued upon
exercise of this Warrant will upon issuance by the Company be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
with respect to the issuance thereof attributable to any act or omission by the
Company, and the Company shall take no action which will cause a contrary result
(including without limitation, any action which would cause the Exercise Price
to be less than the par value, if any, of the Common Stock).


3.5    Reporting. So long as this Warrant remains outstanding, the Company shall
furnish to the Registered Holder, the Company’s quarterly financial statements,
including balance sheets and statements of income, which statements shall be
annually audited, as soon as practicable after they are prepared for internal
use.




     8  

--------------------------------------------------------------------------------

 


ARTICLE IV


Covenant of the Company


The Company covenants and agrees that this Warrant shall be binding upon any
corporation succeeding to the Company by merger or consolidation.


ARTICLE V


Miscellaneous


5.1    Governing Law. This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Wyoming, without regard to its
conflict of law provisions. Any litigation shall be conducted in the courts of
the State of Wyoming, or the United States District Court for Wyoming.


5.2    Waiver and Amendment. Any term or provision of this Warrant may be waived
at any time by the party which is entitled to the benefits thereof, and any term
or provision of this Warrant may be amended or supplemented at any time by the
written consent of the parties (it being agreed that an amendment to or waiver
under any of the provisions of Article III of this Warrant shall not be
considered an amendment of the number of Warrant Shares or the Exercise Price).
No waiver by any party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising because of any prior
or subsequent such occurrence.


5.4    Illegality. In the event that any one or more of the provisions contained
in this Warrant shall be determined to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of any
such provision in any other respect and the remaining provisions of this Warrant
shall not, at the election of the party for whom the benefit of the provision
exists, be in any way impaired.


5.5    Notice. Any notice or other document required or permitted to be given or
delivered to the Registered Holder shall be delivered at, or sent by certified
or registered mail to such Registered Holder at, the last address shown on the
books of the Company maintained at the Warrant Office for the registration of
this Warrant or at any more recent address of which the Registered Holder shall
have notified the Company in writing. Any notice or other document required or
permitted to be given or delivered to the Company, other than such notice or
documents required to be delivered to the Warrant Office, shall be delivered at,
or sent by certified or registered mail to, the office of the Company at 877
North 8th West, Riverton, Wyoming 82501 or any other address as shall have been
designated in writing by the Company delivered to the Registered Holder.


5.6    Exchange, Loss, Destruction, etc. of Warrant. Upon receipt of evidence
satisfactory to the Company (an affidavit of the Registered Holder shall be
satisfactory


     9  

--------------------------------------------------------------------------------

 


evidence) of the loss, theft, mutilation or destruction of this Warrant, and, in
the case of any such loss, theft or destruction, upon delivery of a bond of
indemnity in such form and amount as shall be reasonably satisfactory to the
Company, or, in the event of such mutilation upon surrender and cancellation of
this Warrant, the Company will make and deliver a new Warrant of like tenor, in
lieu of such lost, stolen, destroyed or mutilated Warrant; provided, however,
that the original Registered Holder of this Warrant shall not be required to
provide any such bond of indemnity and may in lieu thereof provide his agreement
of indemnity. Any Warrant issued under the provisions of this Section 6.8 in
lieu of any Warrant alleged to be lost, destroyed or stolen, or in lieu of any
mutilated Warrant, shall constitute an original contractual obligation on the
part of the Company. This Warrant shall be promptly canceled by the Company upon
the surrender hereof in connection with any exchange or replacement. The
Registered Holder of this Warrant shall pay all taxes (including securities
transfer taxes) and all other reasonable expenses and charges payable in
connection with the preparation, execution and delivery of replacement
Warrant(s).


5.7    Headings. The Article and Section and other headings herein are for
convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.


5.8    Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Registered Holder. The provisions of this Warrant are
intended to be for the benefit of all Registered Holders from time to time of
this Warrant and shall be enforceable by any such Registered Holder.


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.


Dated: July 30, 2004


                                ROCKY MOUNTAIN GAS, INC.






                                By: /s/ Mark J. Larsen    
                                Mark J. Larsen
                                President




    10  

--------------------------------------------------------------------------------

 
